Citation Nr: 0726274	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO. 06-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for a right knee 
strain, status post microscopic surgery, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 until 
February 1980 and from February 1983 until May 1983. 
Subsequently, the veteran served in the Army National Guard 
of Connecticut, including a period of service from March 1998 
until September 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.


FINDINGS OF FACT

1. The veteran's right knee strain, status post microscopic 
surgery is manifested by moderate recurrent subluxation or 
lateral instability.

2. There is no evidence that the right knee strain resulted 
in limitation of extension to 10 degrees, or limitation of 
flexion to 45 degrees.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent evaluation for right knee 
strain, status post microscopic surgery have been 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5257 (2006).

2. The criteria for a grant of a separate 10 percent 
evaluation for arthritis of the knee have not been 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5260, 5261 (2006); VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,603 (1997).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2005, 
August 2005, December 2005 and March 2006. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim. The March 2006 letter advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA outpatient treatment records are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination in connection with his claim 
and provided testimony at RO and Board hearings. The veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide his claim. As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.



The Merits of the Claim

The RO granted service connection for a right knee strain in 
a November 2005 rating decision. At that time a 
noncompensable evaluation was assigned pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257. Subsequently, an increased 
evaluation of 10 percent was assigned in an April 2006 rating 
decision. Applicable law mandates that when an appellant 
seeks an increased rating, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993). As such, the veteran's claim 
for an increased evaluation remains in appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. 
Fenderson v. West, 12 Vet. App. 119 (1999). 

As noted above, the veteran's right knee strain was evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for impairment 
of the knee. Under Diagnostic Code 5257, a 10 percent 
evaluation is for assignment for slight recurrent subluxation 
or lateral instability of the knee, a 20 percent for moderate 
recurrent subluxation or lateral instability and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.

Additionally, under VAOPGCPREC 23-97, the veteran may be 
assigned separate ratings for arthritis with limitation of 
motion under Diagnostic Code 5260 or 5261 and for instability 
under Diagnostic Code 5257. In this precedential opinion, 
however, VA General Counsel cautioned that any such separate 
rating must be based on additional disabling symptomatology. 
In determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a compensable rating under either 
of those codes. Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero- percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability). 

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees and 
a 30 percent evaluation when flexion is limited to 30 
degrees. A noncompensable evaluation is also for assignment 
when extension is limited to 5 degrees, while a 10 percent 
evaluation is for assignment when extension is limited to 10 
degrees and a 20 percent evaluation when extension is limited 
to 15 degrees. The Board must also consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion Diagnostic Codes. 38 C.F.R. §§ 4.40, 
4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

An October 2004 VA orthopedic consultation reflected 
treatment for right knee pain. The veteran reported the knee 
gave way approximately 2 times a week and described some 
difficulty with stairs. There was pain to the distal/medial 
aspect of the patella. There was tenderness to palpation at 
the distal patella tendon medial/lateral coronary ligament 
and slight pain upon palpation of the fat pads. There was no 
warmth or redness. Slight effusion was noted. The veteran's 
stance demonstrated bilateral genu varum, left greater than 
right. Straight leg raising was found to 90 degrees, 
extension to 0 degrees and prone flexion to 94 degrees. 
Patella alignment-tilt and lateral glide were normal and 
ligamentous stability was intact. The McMurray's test was 
negative.

The veteran underwent a VA examination in August 2005. The 
veteran explained he had a surgical repair of the right knee 
in 1985. He complained of constant right knee pain and 
explained the pain preceded fatigability and lack of 
endurance. He reported his knee gave out when he walked a 
flight of stairs. He indicated the knee locked when he stood 
or tried to move sideways. The veteran rated pain as 6 on a 
scale of 10 at its least and indicated it increased to a 10 
during flare-ups or after a long walk. Flare-ups caused the 
knee to swell and become warm and required sitting and 
nonweight bearing for approximately 30 minutes. There was no 
erythema. Sitting for increased time, standing and walking 
provoked pain. Cold weather also precipitated pain and 
elevated the baseline pain to an 8. Alleviating factors 
included medication and a heated bandage. The veteran denied 
use of a cane, corrective shoes, arch support or crutches. He 
indicated he previously used a brace but no longer used it. 
There was no dislocation or subluxation and no evidence of 
inflammatory arthritis. 

Clinical findings revealed the veteran retained a normal 
posture and gait. There was mild tender soft tissue swelling 
in the popliteal region but it was not painful to palpation. 
There was a suspected mild baker's cyst. There was right knee 
pain with palpation and mild tenderness at the medial 
inferior knee. There was no pain with pressure on the patella 
with veteran performing alternating flexion or extension in 
the supine position. There was no grinding or pain with 
retropatellar pressure. No patellar or peripatellar soft 
tissue swelling, heat, erythema, inflammation or fluid wave. 
Straight leg raising of the right leg was found to 70 degrees 
and was performed slowly without complaint of pain. Flexion 
in the right knee was slow and guarded to 90 degrees from 0 
degrees. Other clinical tests, including the varus stress 
test, valgus stress test, anterior drawer sign, Lachman's 
test, posterior drawer sign and McMurray's test, were normal. 
Repetitive testing of deep knee bends was performed and 
resulted in right and left knee maximum flexion to 130 
degrees. Subsequently during the repetitive testing, there 
was progressive lack of endurance and weakness with slowing 
of the bends. Pain at the start of the test was 5 out of 10 
in the right knee and had increased to 8 out of 10 at the 
conclusion of the test. A magnetic resonance imaging scan 
(MRI) of the right knee performed in connection with the 
examination was essentially unremarkable. 

The diagnosis was right knee strain, mild altered cartilage 
in the medial compartment, status post microscopic surgery 
following injury, with mild functional impairment. The 
examiner explained that there was guarding during the range 
of motion examination but no guarding for the repetitive 
test. There was tenderness of the right knee during 
components of the range of motion examination and during 
palpation. Following repetitive use there were no signs of 
residual impaired ambulation. The major functional impairment 
was progressive lack of endurance and weakness during upright 
from deep knee flexion. No additional limitations were noted 
during weight bearing. The stability test of the right knee 
had normal findings. The examiner also noted the February 
2003 MRI found a stable, normal limit patellofemoral 
compartment. 

The veteran also provided testimony at a June 2006 Board 
hearing in support of his claim. The veteran described 
constant swelling of the right knee and indicated he took 
medication to treat his knee. He reported he could sometimes 
climb stairs but explained he had to be careful because his 
knee would give out "side to side" and he would fall down. 
This occurred approximately 3 to 4 times per month. The 
veteran also reported his knee locked up and stated he wore a 
knee brace. The veteran testified that his knee occasionally 
bothered him when he tried to sleep. He also related that 
cold weather bothered his knee and made it swell up. The 
veteran testified he discussed future knee replacement 
surgery with his doctors.

Examining the evidence in light of the above rating criteria 
demonstrates that the evidence is at an approximate balance 
for a finding of moderate recurrent subluxation or lateral 
instability. Specifically, while the August 2005 VA 
examination did not demonstrate instability, the veteran has 
reported several instances of the right knee giving out. For 
example, during the Board hearing the veteran reported his 
knee gave out approximately 3-4 times per month. The veteran 
is competent to testify as to the symptoms he experienced, 
including whether or not his knee gave way. Barr v. 
Nicholson, No. 04-0534, 2007 WL 174583, at *5 (Vet. App. June 
15, 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Furthermore, the Board finds the veteran's testimony to be 
credible as there are no conflicting statements in the record 
nor is there any evidence suggesting the veteran was 
mistaken. In fact, the veteran's complaints of his knee 
giving way were documented in VA outpatient treatment 
records. Because these records were generated with a view 
towards ascertaining the veteran's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value. Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care). 

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached a stage of balance. In this 
matter, the Board is of the opinion that this point has been 
attained as while there is competent testimony of the veteran 
that there is at least moderate subluxation or instability of 
the right knee it has not been confirmed by clinical testing. 
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). Therefore a 
20 percent evaluation for right knee strain, status post 
microscopic surgery, is granted under Diagnostic Code 5257. 

The Board has also considered whether an increased evaluation 
was warranted under any other diagnostic code. However, there 
is no evidence of ankylosis of the right knee to warrant a 
rating under Diagnostic Code 5256. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256. Nor is there evidence of malunion or 
nonunion of the tibia and fibula to warrant a rating under 
Diagnostic Code 5262 or evidence of genu recurvatum 
(hyperextension) of either knee with weakness and insecurity 
in weight-bearing to warrant a rating under Diagnostic Code 
5263. See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263. 
Additionally, there is no evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint, to warrant a rating under Diagnostic 
Code 5258, or removal of the semilunar cartilage, to warrant 
a rating under Diagnostic Code 5259. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5259. Accordingly, the preponderance 
of the evidence is against the assignment of a disability 
rating under another diagnostic code. 

The Board also considered whether a separate rating may be 
assigned under Diagnostic Codes 5260 and 5261. See VAOPGCPREC 
23-97 (July 1, 1997), published at 62 Fed. Reg. 63,603 
(1997). However, as the evidence has not demonstrated hat the 
veteran has flexion limited to 45 degrees or extension 
limited to 10 degrees, the veteran does not meet the criteria 
for a compensable rating under Diagnostic Codes 5260 and 
5261. As such, a separate evaluation is not warranted at this 
time.

Accordingly, a 20 percent evaluation, but no higher, is 
granted for the veteran's right knee strain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.


ORDER

An evaluation of 20 percent for right knee strain, status 
post microscopic surgery is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


